department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z ‘ department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b state c commercial development d officer e officer f property owner g property owner h property owner j property owner k property owner v percent fee percentage z formation date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on z in the state of b your articles of incorporation state that you were formed to provide for maintenance preservation and architectural control of the common areas within c a commercial development and to promote the needs of the members your members are the owners of record of any lot within the development all members but the developer of c have one vote each the developer has five votes per every big_number square feet of land it owns the property currently consists of graded developable commercial land all lots within the project shall be devoted to hospitality retail business commercial and office uses you will maintain repair replace restore operate and manage the common area and common maintenance area including parking areas and driveways and all facilities improvements furnishings equipment signage and landscaping within the common area and the common maintenance area within these you will obtain all gas electric and water refuse collection landscape and irrigation maintenance service and other utilities and services you will preserve architectural control_over the common area and enforce insurance coverage requirements and maintaining regulations governing the appropriate use of the property and its common areas common area refers to common roadway areas which are the areas streets or roadways as well as landscape berms setbacks sidewalks and storm drains within c common maintenance area refers to any area of any lot other than buildings each owner grants the right of entry into the common area for pedestrian and vehicular ingress and egress and vehicular parking owners are permitted to locate signs in the common area as well as to be represented on a monument sign in the common area you state the common area shall be held for the non-exclusive use and enjoyment of all of the owners and their related parties each owner shall have an undivided ownership_interest in the common area upon dedication of the common area which is allocated based on the lot area of the lot owner’s lot the allocation of ownership_interest in and to the common area is based upon the ratio of the lot area of each owner compared to the total lot area of all lots on the property upon dedication of the common area it will be owned in common by all the owners of lots and no lot owner may bring action for partition thereof in other words you do not own the common area but the lot owners do no lot owner may exempt himself or his lot from liability for payment of assessments by waiver of his rights in the common area common maintenance area or by abandonment of his lot with regard to modifications to the common area each owner has the right to increase the size of any building on his parcel modify the configuration of any building on his parcel and or construct additional temporary or permanent improvements within the portion of the common area located on his owner’s parcel common expenses are all costs and expenses related to the operation repair replacement maintenance and or management of the common area common maintenance area and the project including but not limited to the following e e e e water sewage disposal sewer-line clean out drainage refuse collection and disposal gas electricity and other utility_services serving the common area and the common maintenance area landscaping and irrigation management fees not to exceed an amount of v percent of total common expenses if your manager manages the project and marketing advertising and promotion expenses we asked you to provide map s to delineate the areas you own compared to areas owned by other parties and map s to delineate the areas that you will maintain repair replace restore landscape and pave in order to compare these areas to those owned by private parties specifically the maps would have provided you with an opportunity to disprove that the areas you maintain are owned by private parties and that you are maintaining the parking lots for commercial properties e e you did not provide any such maps or description of property delineations stating that the developer will design the project on a phase-by-phase basis as demanded by the market accordingly it is impossible at this organizational stage of the project to provide any delineation of the area including any final common areas amenities landscaping parking etc throughout the development process the developer will deed the areas you state accordingly it is impossible at this point in the development of the project for the developer or us to know with any letter rev catalog number 47628k specificity which land will be deeded to us e you state you believe that the final design of the developer’s project including delineation of parking landscaping common areas amenities and ownership and description of commercial parcels within the project which will not be owned by you is of no concern to the service and is not relevant whatsoever to y our application further you provided information about ownership and directorship of your organization as well as relationships with current property owners your officers are d your president and e your secretary the following for-profit entities are all the current property owners of the development e e e e fis the overall project developer a property owner and potential business owner within the project it is managed by d and e gisa property owner business owner and the developer of a named hospitality chain project under construction on the property it is managed by d and e hisa property owner but not a business owner it anticipates the future development of a yet un-named hospitality business its land it is managed by d and e jisaproperty owner but not business owner e is its manager the land it owns will become part of the land owned by f upon the exercise of a contractual option e k isa business owner and the developer of a gas station and convenience store it is managed by d e and another individual law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare further exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare sec_1 c -l a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within sec_501 is one that is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_73_306 provides that an organization formed for the purpose of promoting the common interest of tenants who reside in a particular apartment complex does not qualify for exemption under sec_501 of the code any person regularly living in the complex was eligible for membership the organization represented its member-tenants in negotiations with the management of the complex in order to secure better maintenance and services as well as reasonable rents the ruling holds that the organization was not described in sec_501 because it operated to benefit its members and thus was not primarily engaged in activities that promote the common good and general welfare of the community revrul_74_17 describes a condominium owner’s association that maintains areas owned by the unit holders does not qualify for exemption under sec_501 of the code since such an organization primarily serves private interests in this ruling the state statute provided that the common areas of the letter rev catalog number 47628k condominium property are owned by the unit owners as tenants in common including streets sidewalks parks and open areas revrul_74_99 contemplated and clarified verbiage in revrul_72_102 which states by administering and enforcing covenants and owning and maintaining certain non-residential non-commercial properties of the type normally owned and maintained by municipal governments this organization is serving the common good and the general welfare of the people of the entire development revrul_74_99 provides clarification of the phrase non-residential non-commercial properties this ruling specifies that the only areas and facilities encompassed were those traditionally recognized and accepted as being of direct governmental concern in the exercise of the powers and duties entrusted to governments to regulate community health safety and welfare thus it was intended only to approve ownership and maintenance of such areas as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public revrul_75_286 states a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the value of its members’ property rights will not qualify for exemption under sec_501 but may qualify under sec_501 of the code its activities consist of paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas within the block much of the public area improved by the organization is part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization in 488_f2d_684 2nd cir cert_denied 419_us_827 an organization whose purpose was to ensure the efficient repair of cuts in city streets which resulted from its members’ plumbing activities did not qualify for exemption under sec_501 of the code the court concluded that there were several factors which evidenced the existence of a substantial nonexempt purpose the factors included but were not limited to the members’ substantial business_interest in the organization’s formation and the fact that each member of the cooperative enjoyed economic benefits precisely to the extent they used and paid for restoration services application of law you do not qualify for exemption under sec_501 of the code because your net_earnings inure to private shareholders or individuals property owners hold the voting power in your organization while your officers are also managers and or members of the for-profit property owners within your development your income is applied to the common expenses defined above for the benefit of your members each of whom has an ownership_interest in the common areas and owns a lot which includes a common maintenance area defined above you do not meet the requirement of sec_1 c -i a that to be exempt under sec_501 an organization must be operated exclusively for the promotion of social welfare because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community through civic betterments and social improvements per sec_1 c -i a i you are engaged primarily in activities benefiting your members the commercial entities which operate within the development rather than in civic betterments and social improvements promoting the common good and general welfare of the people of the community letter rev catalog number 47628k apart from assisting your members to conduct their businesses by meeting their shared necessary expenses for the maintenance repair replacement restoration operation and management of the common area and common maintenance area you provide advertising for them a large-scale group monument advertising sign is in the common area you also approve individual property owner signs in the common area common expenses include marketing advertising and promotion expenses such expenditures do not promote the general welfare of the community nor is it intended to do so but promotes purely private commercial interests like the organization in revrul_73_306 the primary beneficiary of your activities is your members and are not primarily engaged in activities that promote the common good and general welfare of the community you are like the condominium association in revrul_74_17 as these benefited as tenants in common from the association’s expenditures so your member benefits from your expenditures on the common areas through its undivided ownership_interest in the common areas you are unlike the homeowners’ association in revrul_74_99 prescinding from the fact that this ruling concerns an association of homeowners and not commercial businesses it contemplates exemption for a non- profit organization that owns property that is normally considered the within the scope of the government maintenance and for the use and enjoyment of the general_public the common areas which you maintain while superficially similar to the streets sidewalks and green areas of the revenue_ruling are not owned by you and are not established for the enjoyment of the general_public but to provide customer access to members’ business establishment and to attract potential customers indeed according to your own declaration the common areas are for the use and enjoyment not of the general_public but owners and their related parties you are not like the organization in revrul_75_286 as since your activities primarily benefit your in the revenue_ruling however improvements are made to public property which happens to be members adjacent to private property any enhancement of the value of the adjacent private properties is incidental the common areas you maintain however are privately owned and the benefit to private interests is direct and intentional you are similar to contracting plumbers cooperative restoration corp which provided street repair services for the benefit of member businesses your position you made the following statements with regard to why you believe you qualify under sec_501 of the code although you are a commercial development this does not impede your ability to be defined as a community maintaining your area provides a benefit to the neighboring residential community as well your common areas are open to the public your activities might reduce the burden on the local city government which would otherwise be required to maintain and repair such areas our response to your position your position incorrectly assumes that a body of precedents relating to homeowners’ associations can be applied to an association of commercial property owners the two types of organization are plainly letter rev catalog number 47628k e e e e distinguishable members of a homeowners’ association are individuals and families owning residences in close proximity who have organized to address neighborhood conditions affecting them in common they are not entities engaged in business which have organized for cost sharing purposes that a commercial development can ever constitute a community is extremely debatable however even were your development a community it would not qualify under sec_501 because it primarily benefits the private interests of its members the commercial development may be convenient to the neighboring residential community but you yourself do not appear to confer any benefit on it by your own activities as to your common areas being open to the public it is typical for commercial developments to be open to the public if the public were not able to access the developments there could be no exchange of commerce even if the common areas included amenities that attracted members of the general_public that were not also customers of the commercial ventures it would be the commercial entities which own the common areas and not you that provide the amenities as to your assertion that your management and maintenance of the common areas reduces the burden on the local city government which would otherwise be required to maintain and repair such areas you have provided absolutely no evidence to support this statement you provided no maps no verbal descriptions nor any statements from local_government conclusion based on the information submitted you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations you provide maintenance paving landscape signage advertising and promotion etc for private for-profit entities this does not serve the public good this serves private interests further your officers are also managers and or members of the for-profit property owners within your development indicating your net_earnings inure to the benefit of private shareholders or individuals if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
